10-1636-ag
    Lolia v. Holder
                                                                                  BIA
                                                                           McManus, IJ
                                                                          A099 076 609
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 6th day of July, two thousand eleven.

    PRESENT:
             PETER W. HALL,
             GERARD E. LYNCH,
             DENNY CHIN,
                 Circuit Judges.
    _______________________________________

    OSEKOLA LOLIA,
             Petitioner,

                      v.                                   10-1636-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONERS:              Genet Getachew, Brooklyn, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; William C. Peachey,
                                  Assistant Director; Jonathan
                                  Robbins, Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Osekola Lolia, a native and citizen of the
Democratic Republic of the Congo (“DRC”), seeks review of an
April 13, 2010, order of the BIA affirming the May 27, 2008,
decision of Immigration Judge (“IJ”) Margaret McManus
denying his application for asylum, withholding of removal,
and relief under the Convention Against Torture (“CAT”). In
re Osekola Lolia, No. A099 076 609 (B.I.A. April 13, 2010),
aff’g No. A099 076 609 (Immig. Ct. N.Y. City May 27, 2008).
We assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     Under the circumstances of this case, we have reviewed
the IJ’s decision as supplemented by the BIA. See Yan Chen
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established. See
8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
510, 513 (2d Cir. 2009).

     The BIA did not err in finding that Lolia failed to
establish his eligibility for asylum and withholding of
removal because he did not demonstrate that the mistreatment
he suffered was on account of any protected ground. See
8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.16(b)(1);
Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).
Lolia argues that he was attacked by a group of soldiers
working under Joseph Kabila, the current DRC President and
member of the Swahili ethnic group, because of his Baluba
ethnicity. However, he testified that he was beaten and
robbed by a group of men, some in uniforms and some not, and
that “you could not tell the difference who was who.”
Furthermore, Lolia did not testify that the group gave any
indication that they targeted him due to his ethnicity or
for any reason other than to take his possessions.
Therefore, the record does not compel a conclusion that
Lolia’s ethnicity was a motivating factor in the attack.
See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1, 483-84
(1992). This is especially true in light of the country
conditions evidence in the record which, although
enumerating a plethora of human rights abuses in the DRC,

                             2
makes no mention of Swahili/Baluba tensions, attributing the
problems to general country-wide strife.

     With respect to the attack against Lolia’s father, “an
asylum applicant cannot claim past persecution based solely
on harm that was inflicted on a family member on account of
that family member’s political opinion or other protected
characteristic.” See Tao Jiang v. Gonzales, 500 F.3d 137,
141 (2d Cir. 2007). Although Lolia could nevertheless
demonstrate his eligibility for relief if he could show that
he “not only shares (or is perceived to share) the
characteristic that motivated persecutors to harm the family
member, but was also within the zone of risk when the family
member was harmed,” id., he testified that he was not
present when his father was attacked. Therefore, even
assuming, arguendo, that Lolia could establish that his
father’s attack was motivated by an enumerated protected
ground, because the record does not compel the conclusion
that Lolia’s own mistreatment was due to any protected
ground, his claim for asylum and withholding of removal was
properly denied. See 8 U.S.C. § 1101(a)(42);
8 C.F.R. § 1208.16(b)(1); Ramsameachire, 357 F.3d at 178;
Tao Jiang, 500 F.3d at 141-42.

     Finally, with respect to Lolia’s claim for relief under
the CAT, because he addresses the issue only in a “single
conclusory sentence” in his brief, we deem this argument
abandoned. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545
n.7 (2d Cir. 2005).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).
                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             3